Citation Nr: 1312542	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to December 1992 and from October 1994 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma which found the Veteran not competent to handle her VA compensation benefits.  

Although the Veteran requested the opportunity to present oral testimony at a hearing before a Veterans Law Judge, she withdrew her request for such hearing in October 2011.

The record reflects that the Veteran was previously represented by Disabled American Veterans, but revoked this organization's authority to represent her in August 2011.  Thereafter, the record was somewhat unclear as to whether the Veteran had elected a new representative, to include a private attorney.  Thus, in February 2013, the Board sent her a letter requesting that she clarify her representation status.  In March 2013, a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) was received in which the Veteran appointed the American Legion as her representative.  The Board has recognized the change in representation.

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of service-connected compensation benefits, in part, for paranoid schizophrenia that is rated 100 percent disabling.  In a March 2010 rating decision, the RO proposed finding the Veteran incompetent to handle disbursement of VA funds.  Thereafter, in May 2010, the RO found her incompetent to handle VA funds.  The Veteran has appealed this decision. 

Pertinent to the reasons for the current remand, the Veteran submitted additional evidence in support of her appeal following the issuance of the July 2011 supplemental statement of the case and after the case was transferred to the Board in August 2011.  Specifically, she submitted evidence which includes an accounting of her expenses, chamber of commerce/small business documentation, and civil court documents.  Pursuant to its authority under 38 C.F.R. § 20.1304(c), the Board contacted the Veteran in February 2013 to inquire as to whether she wished to waive her right to have the agency of original jurisdiction (AOJ) review this evidence.  In March 2013, the Veteran responded that she did not wish to waive AOJ review of this evidence.  As such, a remand of this appeal is required.  See id.  

Prior to readjudication of this appeal with consideration of this newly submitted evidence, to ensure that the record before VA is complete, the RO/AMC should obtain outstanding VA treatment records pertaining to the Veteran.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  This includes any relevant treatment records from the VA Medical Center (VAMC) in Oklahoma City, to include records from the Lawton Community Based Outpatient Clinic, dated since August 5, 2010, as well as missing outpatient and inpatient records dated from November 23, 2009 through December 16, 2009.  

The Board further finds that the Veteran should be afforded additional examination regarding the issue of whether she is competent to handle the disbursement of VA funds.  Although the record contains a statement from a VA physician dated in January 2010 indicating that she is not competent to handle such funds, there has been no examination of the Veteran since a November 2009 VA mental health examination.  Given her own lay assertions that she has managed to pay her bills, obtain a divorce from her husband, and seek financial assistance, despite her psychiatric disability, the Board feels that the prudent course of action is to obtain a new examination and opinion.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.353.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant outpatient and inpatient treatment records from the Lawton Community Based Outpatient Clinic and Oklahoma City VAMC for the periods from November 23, 2009 through December 16, 2009 and since August 5, 2010.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Following receipt of any outstanding treatment records, but whether or not records are received, arrange for the Veteran to undergo an appropriate VA examination for the purpose of determining whether she is competent to handle the disbursement of VA funds.  Access to the claims file and Virtual VA must be made available to the examiner for review, if needed.  Any indicated diagnostic tests and studies must be accomplished.

Following a review of the claims file and an examination of the Veteran, the examiner should provide an opinion as to whether the Veteran lacks the mental capacity to contract or to manage her own affairs, including disbursement of funds without limitation.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner documented his or her consideration of Virtual VA, as appropriate.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  The Veteran is hereby notified that it is her responsibility to report for the examination(s) and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC is to readjudicate the issue on appeal.  All applicable laws and regulations should be considered, as well as any evidence received since the July 2011 supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


